 



Exhibit 10(G)

AMENDMENT TO BANK ONE CORPORATION
KEY EXECUTIVE CHANGE OF CONTROL PLAN

     WHEREAS, the Board of Directors has determined that it is necessary and
desirable to amend the Bank One Corporation Key Executive Change of Control Plan
(the “COC Plan”) as permitted by Section 8(a).



      NOW THEREFORE, effective as of January 14, 2004, the COC Plan is hereby
amended as follows:     1.   The definition of “Base bonus” set forth in
Section 5(a) is hereby amended to read in its entirety as follows:         ‘Base
bonus’ means the higher of (x) the annual bonus paid or payable, including any
bonus or portion thereof that has been earned but deferred to the participant
with respect to fiscal year 2002 and (y) the participant’s target bonus for
fiscal year 2003. “Base bonus” shall include the cash value of restricted
shares, valued as of the date of grant without any discount for restrictions, to
the extent such shares were considered part of the participant’s annual
incentive bonus.     2.   Section 5(d) of the COC Plan is hereby amended by
adding the following at the end thereof:     In addition, any non-compete
covenant in the equity awards granted to the participant prior to the Change of
Control shall lapse and be of no further force and effect.     3.   Except as
expressly modified hereby, the terms and provisions of the COC Plan shall remain
in full force and effect.

 



--------------------------------------------------------------------------------



 



BANK ONE CORPORATION
KEY EXECUTIVE CHANGE OF CONTROL PLAN

 



--------------------------------------------------------------------------------



 



BANK ONE CORPORATION
KEY EXECUTIVE CHANGE OF CONTROL PLAN

1. Purpose

     The purpose of the Bank One Corporation Key Executive Change of Control
Plan is to provide severance and other benefits to designated key executives of
Bank One Corporation and its subsidiaries in the event that their employment
terminates for specified reasons within two years following a Change of Control
of Bank One Corporation.

2. Definitions



  (a)   “Board” means the Board of Directors of the Corporation, excluding any
member who is an officer or Employee of the Corporation or who otherwise would
not be considered a “Non-Employee Director” within the meaning of Rule 16b-3 of
the Securities and Exchange Commission.     (b)   “Change of Control” means a
change of control of Bank One Corporation, as determined by the Board from time
to time.     (c)   “Chief Executive Officer” means the Chief Executive of the
Corporation as appointed by the Board from time to time.     (d)   “Code” means
the Internal Revenue Code of 1986, as amended from time to time.     (e)  
“Corporation” means BANK ONE CORPORATION, a Delaware corporation, and any
successor to its business and/or assets.     (f)   “Effective Date” means May 1,
2001.     (g)   “Plan” means the BANK ONE CORPORATION Key Executive Change of
Control Plan.     (h)   “Plan Administrator” means, prior to a Change of
Control, the Organization, Compensation and Nominating Committee of the Board.
On and after a Change of Control, the Plan Administrator shall be a three-person
committee of the Board consisting of individuals selected by the Chief Executive
Officer prior to the Change of Control, who were directors of the Corporation
prior to the public announcement of the Change of Control.     (i)   “Planning
Group” means the senior policy-making body of the Corporation, consisting of
executive officers of the Corporation appointed by the Chief Executive Officer
from time to time, excluding any member who is not a classified by the
Corporation on its payroll records as an employee of the Corporation or a
Subsidiary.     (j)   “Subsidiary” means any corporation or other entity,
whether domestic or foreign, in which the Corporation has or obtains, directly
or indirectly, an ownership interest of at least 50% by reason of stock
ownership or otherwise.

3



--------------------------------------------------------------------------------



 



3. Participation



  (a)   Each member of the Planning Group will participate in the Plan for as
long as he or she serves on the Planning Group, unless he or she is subject to
an individual contract or agreement that provides severance or similar benefits
upon termination of employment following a Change of Control.     (b)   Other
key executives of the Corporation or a Subsidiary, as designated by the Chief
Executive Officer from time to time in writing also may participate in the Plan.
Non-Planning Group participants will be notified in writing of their
participation in the Plan, which may be terminated by written notice from the
Chief Executive Officer at any time prior to a Change of Control.     (c)   If
an executive’s participation in the Plan or employment is terminated prior to a
Change of Control, and the Plan Administrator, in its reasonable discretion,
determines that such termination of participation or employment was in
connection with or in anticipation of a Change of Control, then the affected
individual will be eligible for benefits under the Plan.     (d)  
Notwithstanding any provision of the Plan to the contrary, an executive who is a
participant in the Plan on the date of a Change of Control will remain a
participant until the earlier of the date his or her employment terminates and
all benefits to which the executive is entitled under Section 5 have been paid
or the date which is two years after the Change of Control.

4. Termination of Employment on or after a Change of Control

     A participant will be entitled to the severance and other benefits
described in Section 5 if any of the following occurs:



  (a)   The participant’s employment with the Corporation and all of its
Subsidiaries terminates for any reason other than “cause”, death or disability
within 60 days after the Change of Control. “Cause” means the willful and
continued failure of the executive to perform his or her duties or the willful
engaging by the executive in illegal conduct or gross misconduct materially
injurious to the Corporation.     (b)   The participant resigns for “good
reason” within two years following the Change of Control. “Good reason” means
(i) a diminution in the executive’s position, authority, duties or
responsibilities; (ii) a reduction in the executive’s aggregate annual salary
and incentive compensation or material adverse change in employee benefits;
(iii) requiring the executive to be based at an office or location more than 35
miles from the location where the executive was based immediately before the
Change of Control; or (iv) failure of the Corporation to require any successor
to the Corporation to comply with the Plan. Determination by the executive of
“good reason” is conclusive if made in good faith.     (c)   The participant’s
employment with the Corporation and all of its Subsidiaries is terminated by the
Corporation within two years following the Change of Control for reasons other
than cause.

4



--------------------------------------------------------------------------------



 



5.     Obligations of the Corporation upon Termination of Employment on or after
a Change of Control

     If a participant’s employment terminates pursuant to Sections 4 (a), (b) or
(c), the Corporation will provide the participant with the following, subject to
the participant’s obligations under Section 6:



  (a)   The Corporation will pay the participant a lump sum cash payment within
thirty days after the date the participant’s employment terminates (or the later
date the participant provides the Corporation with the agreement referenced in
Section 6) consisting of: (i) unpaid salary and earned unused vacation pay
through the date of termination; (ii) a pro-rated bonus for the year of
termination based upon the participant’s “base bonus;” (iii) the product of 2.5
and the sum of the participant’s annual base salary (at the rate in effect
immediately prior to termination) and “base bonus,” and (iv) unpaid compensation
previously deferred by the executive (together with any earnings thereon). “Base
bonus” means the highest annual incentive bonus awarded by the Corporation to
the participant for the three calendar years prior to his or her termination of
employment; or in the case of a participant who has not received an annual bonus
as of the date his or her employment terminates, the participant’s “base bonus”
shall be the minimum guaranteed bonus for the year of employment, as established
at the time of the participant’s hire. “Base bonus” shall include the cash value
of restricted shares, valued at the date of grant without any discount for
restrictions, to the extent such shares were considered part of the
participant’s annual incentive bonus.     (b)   The participant and his or her
eligible dependents shall remain eligible for continued medical and life
insurance coverage under the Corporation’s plans as in effect on the
participant’s termination of employment, at the same cost to the participant as
if the participant had remained actively employed by the Corporation, for thirty
months after the participant’s date of termination; provided, however, that if
the participant is employed during this period, coverage provided by the
Corporation will be secondary to that provided by another employer.     (c)  
The Corporation will pay the participant a lump sum cash payment within thirty
days after the date the participant’s employment terminates (or the later date
the participant provides the Corporation with the agreement referenced in
Section 6) equal to the actuarial value of the benefit the participant would
have accrued in the thirty-month period after the participant’s employment
terminated, had the participant continued to participate during that period
under the Corporation’s qualified and supplemental defined benefit retirement
plans (if any) as in effect on the Change of Control, based on the assumption
that the participant had earned the same compensation over such thirty-month
period as he or she had earned over the thirty-month period preceding his or her
termination of employment.     (d)   All stock options of the Corporation
outstanding to the participant will become exercisable on the date the
participant’s employment terminates and will remain exercisable for a minimum of
three years after termination of employment or until the earlier expiration date
of the option, and restrictions shall lapse on all of the Corporation’s
restricted shares outstanding to the participant effective on the participant’s
termination of employment, notwithstanding any terms of the relevant stock award
agreement to the contrary.     (e)   The Corporation will pay up to $50,000 as
incurred for outplacement services to a firm selected by the participant.    
(f)   To the extent not theretofore paid or provided, the Corporation will
timely pay or provide to the participant any other amounts or benefits required
to be paid or provided or which the

5



--------------------------------------------------------------------------------



 





      participant is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Corporation and its subsidiaries.

The Corporation will reduce amounts payable or distributable pursuant to the
foregoing by any amounts necessary to satisfy its tax withholding liabilities
under applicable law.

6. Certain Additional Payments by the Corporation



  (a)   In the event that any payment or distribution by the Corporation to or
for the benefit of the participant (whether payable or distributable pursuant to
the terms of the Plan or otherwise, but determined without regard to any
additional payments required under this Section 6 (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the participant of all taxes
and excise tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up payment equal to the excise tax imposed on the Payment.  
  (b)   Notwithstanding the provisions of Section 6(a), if it shall be
determined that the participant is entitled to a Gross-Up Payment, but that the
participant, after taking into account the Payments and the Gross-Up Payment,
would not receive a net after-tax benefit of at least $100,000 (taking into
account both income taxes and any excise tax) as compared to the net after-tax
proceeds to the participant resulting from an elimination of the Gross-Up
Payment and a reduction of the Payment, in the aggregate, to an amount (the
“Reduced Amount”) such that the receipt of Payments would not give rise to any
excise tax, then no Gross-Up Payment shall be made to the participant and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.     (c)  
The participant shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the participant is
informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Corporation (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Corporation, in its sole discretion, elects to
contest such claim, the participant must take all steps reasonably requested by
the Corporation to do so, including, without limitation, giving the Corporation
information related to such claim, cooperating with the Corporation in good
faith in order to contest such claim, permitting the Corporation to participate
in proceedings related to such claim and accepting legal representation with
respect to such claim by an attorney reasonably selected by the Corporation. The
Corporation shall bear directly all costs and expenses associated with such a
contest.     (d)   If, after the receipt by the participant of an amount
advanced by the Corporation pursuant to Section 6(a), the participant becomes
entitled to receive any refund with respect to a claim pursuant to Section 6(c),
the participant shall promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If after the receipt by the participant of an amount advanced by the
Corporation pursuant to Section 6(a), a determination is made that the
participant shall not be entitled to any refund with respect to a claim under
Section 6(c) and the Corporation does not notify the Executive in writing of its
intent to contest such denial or refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required

6



--------------------------------------------------------------------------------



 





      to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.     (e)   All
determinations required to be made under this Section 6, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm as may be designated by the Corporation.

7.     Obligations of the Participant upon Termination on or after a Change of
Control

     As a condition of and prior to receiving any benefits under the Plan, the
participant will be required to enter an agreement with the Corporation, the
form of which will be approved by the Plan Administrator, under which the
participant will agree to following:



  (a)   To reasonably assist the Corporation with any transition issues that
arise from the participant’s termination of employment;     (b)   Not to use or
disclose the Corporation’s proprietary or confidential information, including
customer and client lists, financial, systems, personnel information and other
information as reasonably determined by the Plan Administrator;     (c)   Not to
make statements, give interviews, write books, articles or other publications
related to Corporation or its management, customers or employees without prior
written consent of the Corporation;     (d)   Not to directly or indirectly
solicit any of the Corporation’s employees for two years after the participant’s
termination of employment without the prior written consent of the Corporation;
    (e)   To reasonably cooperate with the Corporation and its attorneys with
respect to any investigation or litigation of which the participant has
knowledge; and     (f)   To provide the Corporation with a release of claims
against the Corporation, its subsidiaries, officers, directors and assigns for
matters related to the participant’s employment with the Corporation or a
Subsidiary.

8. Amendment or Termination of Plan



  (a)   The Organization, Compensation and Nominating Committee of the Board or
the Board may amend or terminate the Plan at any time prior to a Change of
Control.     (b)   The Plan shall not be amended on or after a Change of Control
in any way that reduces or terminates the benefits to which a participant is
entitled under the Plan on or after a Change of Control or is otherwise adverse
to a participant.

9. Successors

     The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume this Plan and
agree to perform under this Plan in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.

7



--------------------------------------------------------------------------------



 



10. Plan Administration



  (a)   The Plan Administrator shall have authority to interpret and construe
the provisions of the Plan and to make determinations pursuant to any Plan
provision, including, without limitation, questions regarding eligibility and
payment and amount of benefits. Any such interpretation or determination shall
be final and binding on all parties.     (b)   No member who serves on the
committee that constitutes the Plan Administrator shall be liable for any action
or determination made in good faith, and the members shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation’s
Restated Certificate of Incorporation, as it may be amended from time to time.  
  (c)   The Plan Administrator may designate persons other than its members to
carry out its responsibilities under such conditions or limitations as it may
set.

11. Claims Procedure



  (a)   An individual who believes he or she is entitled to benefits under the
Plan (“Claimant”) must file his or her claim in writing with the Plan
Administrator, along with any supporting documentation, within thirty days after
the Claimant’s right to benefits under the Plan arises. The Plan Administrator
or its designee shall review the claim and notify the Claimant of its decision.
    (b)   If the claim is denied, in whole or in part, the Plan Administrator or
its designee shall notify the Claimant in writing within a reasonable period of
time following its receipt of the claim, with an explanation of the reasons the
claim is denied.     (c)   No later than 60 days following his receipt of a
notice of a claim denial, the Claimant or his or her duly authorized
representative may submit a written request for review of the claim denial.    
(d)   The Plan Administrator or its designee shall make a decision on review of
a claim denial within 60 days following its receipt of a request for review,
unless special circumstances require an extension of the time for processing, in
which case the Claimant shall be notified in writing, and the Plan Administrator
or its designee shall make a decision within 120 days following its receipt of
the request for review.     (e)   Notwithstanding the foregoing, the Plan
Administrator or its designee may, in its sole discretion and in lieu of the
procedures described above, take whatever additional, alternative or abbreviated
action it feels is satisfactory to fully and fairly review any claim for
participation or benefits hereunder, to provide adequate written notice of an
initial claim denial or appeal and to offer reasonable opportunity for a full
and fair review of a claim denial.     (f)   Each Claimant must fully exhaust
the claims procedures outlined under this Section 11 before filing a claim
arising under the Plan in a court of law or similar body. The Plan
Administrator’s decision on review of a claim denial shall be final and binding
on all interested parties.

8



--------------------------------------------------------------------------------



 





  (g)   Upon the participant’s exhaustion of the claims procedures above, the
Corporation will reimburse the participant for legal fees incurred by the
participant in challenging or enforcing a Plan provision, unless it is finally
judicially determined that the participant brought such claims in bad faith, in
which case the participant will pay such fees.

12. Non-Duplication of Benefits

     Notwithstanding anything herein to the contrary, the Corporation shall have
no obligations to pay benefits under this Plan if an executive receives benefits
under a change of control employment agreement or the termination provisions of
any other employment agreement.

13. No Right to Employment

     Participation in the Plan shall not give or be construed as giving a
Participant the right to be retained in the employ of the Corporation or a
Subsidiary. Further, the Corporation and each Subsidiary expressly reserve the
right at any time to dismiss a Participant free from any liability, or any claim
under the Plan, except as provided herein.

14. Governing Law

     To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the law of the State of Delaware.

15. Savings Clause

     This Plan is intended to comply in all aspects with applicable law and
regulation. In case any one or more of the provisions of this Plan shall be held
invalid, illegal or unenforceable in any respect under applicable law and
regulation, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal or unenforceable provision shall be deemed null and void; however, to
the extent permissible by law, any provision which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit this
Plan to be construed in compliance with all applicable laws so as to foster the
intent of this Plan.

9